Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 1 of 13     PageID #: 273



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 14-00511 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
GREGORY MICHAEL SADIE,              )
                                    )
                 Defendant.         )
                                    )
                                    )

   ORDER DENYING DEFENDANT GREGORY MICHAEL SADIE’S MOTION FOR
   REDUCTION IN SENTENCE (COMPASSIONATE RELEASE) (ECF No. 37)


     Defendant is currently incarcerated at the Federal

Correctional Institute Beaumont Low in Texas with a projected

release date of October 31, 2023.

     Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.             He claims

that he has medical conditions that place him at high risk of

suffering serious complications should he contract the virus.

     The Government opposes Defendant’s Motion.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Considering the totality of the circumstances, the Court

finds that Defendant’s release is not appropriate.              Defendant has

not established that his obesity and the threat of exposure to

COVID-19 constitutes an extraordinary and compelling reason to


                                     1
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 2 of 13   PageID #: 274



reduce his sentence.

     In addition, the sentencing factors set forth in 18 U.S.C. §

3553(a) do not support Defendant’s release.         Defendant committed

the instant drug offense while he was on supervised release for

another federal felony drug trafficking crime.          Defendant has a

serious criminal history involving trafficking large quantities

of cocaine and methamphetamine in the community.

     Defendant’s MOTION FOR REDUCTION IN SENTENCE (COMPASSIONATE

RELEASE) (ECF No. 37) is DENIED.


                           PROCEDURAL HISTORY


I.   PROCEDURAL HISTORY OF DEFENDANT’S PREVIOUS FEDERAL DRUG
     CONVICTION AND SUPERVISED RELEASE VIOLATION IN 08-CR-00060
     HG-02


     On March 3, 2008, Defendant pled guilty and was sentenced

for his role in a drug trafficking conspiracy in United States v.

Gregory Michael Sadie, 08-cr-00060 HG-02.         (ECF Nos. 11, 37).

     Defendant was convicted of one count of Conspiracy To

Possess With Intent To Distribute And Distribution Of 500 Grams

Or More Of Cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846,

and 841(b)(1)(B).     (Judgment, ECF No. 38).

     Defendant was held accountable for 1,005 grams of cocaine,

along with $196,985 in drug proceeds, and sentenced to a term of

55 months imprisonment and 4 years of supervised release.            (Id.)

     On October 28, 2011, Defendant began serving his 4-year term


                                     2
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 3 of 13   PageID #: 275



of supervised release.

      In September 2013, while on supervised release, Defendant

was arrested for his involvement in another drug trafficking

conspiracy.    (Request for Course of Action at p. 4, ECF No. 82).


II.   PROCEDURAL HISTORY OF DEFENDANT’S SECOND FEDERAL DRUG
      CONVICTION IN 14-CR-00511 HG-01 AND CURRENT TERM OF
      INCARCERATION


      Following his arrest for his involvement in a second drug

trafficking conspiracy while on supervised release, the

Government filed an Information on May 14, 2014.          Defendant Sadie

was charged with one count of Conspiracy to Distribute and

Possess with Intent to Distribute Five-Hundred (500) Grams or

More of Methamphetamine.      (Information in United States v. Sadie,

14-cr-00511 HG-01, ECF No. 17).

      On May 20, 2014, Defendant pled guilty to the Information

pursuant to a Plea Agreement.       (ECF Nos. 22, 23, 24, 25, 26, 28).

      Defendant was held responsible for 3,010.25 grams of “ice”

(highly pure methamphetamine), 5,072.3 grams of generic

methamphetamine, and 170.01 grams of cocaine.          (Presentence

Report at ¶ 37, ECF No. 31).

      At the time of sentencing, Defendant was in Criminal History

Category III and had a total offense level of 33 for a sentencing

guidelines recommended sentence of 168 to 210 months

imprisonment.    (Id. at p. 27).

      Defendant was sentenced to 168 months imprisonment followed


                                     3
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 4 of 13   PageID #: 276



by a term of supervised release of 5 years.         (ECF No. 33).

     On August 13, 2015, the Court reduced Defendant’s sentence

to 140 months imprisonment.       (ECF No. 35).

     On June 22, 2020, Defendant filed MOTION FOR REDUCTION IN

SENTENCE (COMPASSIONATE RELEASE).        (ECF No. 37).

     On July 8, 2020, the Government filed its Opposition.             (ECF

No. 42).

     On July 15, 2020, Defendant filed his Reply.          (ECF No. 43).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his


                                     4
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 5 of 13   PageID #: 277



request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).


                                 ANALYSIS


     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).


     A.    Mandatory Procedural Requirement


     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).             In

order to file a motion for compassionate release directly with

the court, defendant must have either:

     (1)   “fully exhausted all administrative rights” with the
           Bureau of Prisons; or,

     (2)   filed his motion with the court after “the lapse of 30

                                     5
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 6 of 13   PageID #: 278



            days from the receipt of such a request by the warden
            of the defendant’s facility, whichever is earlier.”

     18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020).

     The requirement that a defendant first file a request for

compassionate release with the BOP or the warden of the

defendant’s facility is a mandatory rule.         United States v. Alam,

960 F.3d 831, 832-34 (6th Cir. 2020).        The defendant must either

“fully exhaust” his request with the BOP or wait 30 days from the

date of filing his request with the warden before the Court may

consider a request for compassionate release.          See United States

v. Haney,       F.Supp.3d      , 2020 WL 1821988, *3 (S.D.N.Y Apr.

13, 2020) (explaining the statute “requires the defendant either

to exhaust administrative remedies or simply to wait 30 days

after serving his petition on the warden of his facility before

filing a motion in court”).

     The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider his motion for compassionate release.            On May

18, 2020 and June 1, 2020, Defendant submitted requests for

compassionate release to the warden of the Federal Correctional

Institute (“FCI”) at Beaumont Low.        (Inmate Requests dated May

18, 2020, denied on May 29, 2020, second submission dated June 1,

2020, at p. 4, attached as Ex. B to Def.’s Motion, ECF No. 37-4).

More than thirty days have lapsed since the Defendant submitted

his request which allows the Court to consider Defendant’s Motion

                                     6
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 7 of 13   PageID #: 279



pursuant to 18 U.S.C. § 3582(c)(1)(A).


     B.    Merits Of Defendant’s Request For Compassionate Release


     If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

           (1)(A)      Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.


                                     7
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 8 of 13   PageID #: 280



     Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c).         Defendant is only entitled to

relief if he demonstrates:

     (1)    extraordinary and compelling reasons warrant a sentence
            reduction;

     (2)    he is not a danger to the safety of others or the
            community; and,

     (3)    any requested reduction is consistent with the policy
            statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).

            1.   Extraordinary And Compelling Reasons Are Required
                 To Warrant Sentence Reduction


     The Sentencing Commission’s application note for Guideline

§ 1B1.13 provides the definition of “extraordinary and compelling

reasons.”    The Court agrees with the majority of the district

courts in the Ninth Circuit that have concluded that Section

1B1.13 and its definition of “extraordinary and compelling

reasons” applies to motions for compassionate release even though

the sentencing guideline was not separately amended following the

passage of the First Step Act.       See Riley v. United States, 2020

WL 1819838, *8 (W.D. Wash. Apr. 10, 2020) (collecting cases);

United States v. Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4,

2019).

     Sentencing Guideline Section 1B1.13's comment explains that

extraordinary and compelling reasons exist when:



                                     8
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 9 of 13   PageID #: 281



     (A)   Medical Condition of the Defendant.–

           (i)   The defendant is suffering from a terminal illness
                 (i.e., a serious and advanced illness with an end
                 of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples
                 include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

           (ii) The defendant is—

                 (I)         suffering from a serious physical or
                             medical condition,

                 (II)        suffering from a serious functional or
                             cognitive impairment, or

                 (III)       experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                 that substantially diminishes the ability of the
                 defendant to provide self-care within the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.

     (B)   Age of the Defendant.–The defendant (i) is at least 65
           years old; (ii) is experiencing a serious deterioration
           in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75
           percent of his or her term of imprisonment, whichever
           is less.

     (C)   Family Circumstances.–
           (i) The death or incapacitation of the caregiver of
                the defendant’s minor child or minor children.

           (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or
                registered partner.

     (D)   Other Reasons.—As determined by the Director of the
           Bureau of Prisons, there exists in the defendant’s case
           an extraordinary and compelling reason other than, or
           in combination with, the reasons described in
           subdivisions (A) through (C).


                                     9
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 10 of 13   PageID #: 282




      U.S.S.G. § 1B1.13 cmt. n.1.

      Defendant is 44 years old.       Defendant bears the burden to

demonstrate that extraordinary and compelling reasons exist that

warrant his immediate release from incarceration.           United States

v. Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020).

Defendant has failed to do so.

      Defendant’s general concerns about potential exposure to

COVID-19 at the FCI Beaumont Low do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart,         F.Supp.3d      , 2020 WL 1450745, *2

(N.D. Cal. Mar. 25, 2020); United States v. Carver,              F.Supp.3d

   , 2020 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19, including people with chronic

lung disease, moderate or serious asthma, serious heart

conditions, obesity, chronic kidney disease requiring dialysis,

liver disease, diabetes, or individuals who are

immunocompromised.     See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).

      Defendant does not have any diagnosis of chronic lung

disease, moderate or serious asthma, serious heart conditions,

chronic kidney disease requiring dialysis, or diabetes.            There is

no evidence that Defendant is immunocompromised.

      Defendant’s medical records indicate that in February 2016

                                     10
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 11 of 13   PageID #: 283



Defendant had an “abnormal liver function study.”           (BOP Medical

Records at p. 5, attached as Ex. A to Def.’s Motion, ECF No. 40).

Defendant concedes that it was “resolved” that same year in

December 2016.     (Reply at p. 2, n.1, ECF No. 43).

      Defendant’s medical records reflect that he has obesity and

high blood pressure.      Defendant is prescribed amLODIPine to treat

high blood pressure, and he is also prescribed eye drops and an

antihistamine to treat allergies.        (BOP Medical Records at p. 1,

attached as Ex. A to Def.’s Motion, ECF No. 40).           Defendant’s

medical records reflect that as of August 2019, Defendant had a

Body Mass Index between 45.0-49.9.        (Def.’s Reply at p. 3, ECF

No. 43; BOP Medical Records at p. 3, attached as Ex. A to Def.’s

Motion, ECF No. 40).      Defendant has not provided an updated Body

Mass Index within the last year.

      The Court agrees with the numerous courts that have found

that obesity, even when paired with high blood pressure, does not

by itself provide adequate grounds for compassionate release.

See United States v. Souza-Holloway, Crim. No. 19-00007 JMS-01,

2020 WL 4588525, *3 n.4 (D. Haw. Aug. 10, 2020) (collecting

cases).

      Defendant is 44 years old and has not demonstrated that he

has a medical condition that is so severe as to warrant immediate

release.    Conditions that can be managed in prison are not a

basis for compassionate release.        United States v. Kazanowski,

Crim. No. 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1,

2020) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)).
                                11
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 12 of 13   PageID #: 284



      Defendant’s Motion also argues for immediate release based

on sleep apnea.     Defendant has not demonstrated that this

condition supports a basis for immediate release.

      Defendant does not have a current medical condition that is

terminal or substantially diminishes his ability to provide self-

care within the environment of a correctional facility.            U.S.S.G.

§ 1B1.13 cmt. n.1(A)(i-ii).


      2.    Release Is Not Available If Defendant Poses A Danger To
            The Safety Of Others And The Community


      In order to be eligible for compassionate release, Defendant

must establish release is appropriate pursuant to the factors set

forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

safety of others or the community.         18 U.S.C. § 3582(c)(1)(A);

U.S.S.G. § 1B1.13(2).

      The Section 3553(a) sentencing factors do not weigh in favor

of a reduced sentence.      The Section 3553(a) factors include the

nature and circumstances of the offense, the history and

characteristics of the defendant, and the need for the sentence

imposed.    The nature and circumstances of Defendant Sadie’s

offense weigh in favor of his 140-month sentence.

      Defendant was sentenced while in Criminal History Category

III based on a prior felony drug trafficking conviction involving

large quantities of cocaine in 2008 in United States v. Gregory

Michael Sadie, 08-cr-00060 HG-02.         While on supervised release

for his last federal drug crime, Defendant conspired to

                                     12
Case 1:14-cr-00511-HG Document 44 Filed 08/18/20 Page 13 of 13   PageID #: 285



distribute large quantities of both cocaine and methamphetamine,

which resulted in his current period of incarceration.

(Presentence Report in 14-cr-00511 HG-01, at p. 14, ECF No. 31).

      Defendant’s repeated involvement in drug trafficking of

large quantities of dangerous drugs, lack of rehabilitation, and

poor record of behavior on supervised release demonstrate that he

poses a danger to the safety of others and the community.

      Defendant’s immediate release is not appropriate considering

the totality of the circumstances.


                                CONCLUSION


      Defendant’s MOTION FOR REDUCTION IN SENTENCE (COMPASSIONATE

RELEASE) (ECF No. 37) is DENIED.

      IT IS SO ORDERED.

      Dated: August 18, 2020, Honolulu, Hawaii.




United States v. Gregory Michael Sadie, Crim. No. 14-00511 HG-01;
ORDER DENYING DEFENDANT GREGORY MICHAEL SADIE’S MOTION FOR
REDUCTION IN SENTENCE (COMPASSIONATE RELEASE) (ECF No. 37)
                                13
